DETAILED ACTION
Claims 1-20 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest a processing device operatively coupled to the line cache and the memory device, the processing device to execute firmware to: detect that a received event is located in an events list, wherein events stored in the events list are associated with critical functions that occur no more than once per a threshold number of days and time out after between 15 microseconds and a predetermined number of hundreds of milliseconds; enable access to the claims 1; a processing device operatively coupled to the line cache and the memory device, the processing device to execute a manual function swap engine to, in response to being directed to execute a critical function, of a plurality of critical functions, that is not present in the line cache: evict any data from a plurality of lines of an always-on area of the line cache; and read a first number of bytes of each line partition of the critical function from the memory device into respective lines of the plurality of lines of the always-on area of the line cache; and wherein the processing device is further to execute firmware to allow execution of the critical function out of the line cache after the plurality of lines of the line cache have been fully loaded by line cache hardware as recited in claim 7; and detecting, by a processing device of a memory sub-system controller, that a received event is located in an events lists, wherein events stored in the events list are associated with critical functions that occur no more than once per a threshold number of days and time out after between 15 microseconds and a predetermined number of hundreds of milliseconds; enabling, by the processing device, access to a line cache coupled to the memory controller; and in response to determining that a total size of the critical functions is less than or equal to a size of an always-on area of the line cache, executing a critical function associated with the received event out of an always-on area of the line cache as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beckmann et al. (US 7,913,040). Beckmann et al. performance-critical processes may be permitted to use all of the cache or relatively large portions of the cache, while non-performance-critical processes may be constrained to a relatively small portion of the cache. Therefore, it may be less likely that cache misses occur for the working sets of the performance-critical processes (see column 3, lines 20-26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139